NUMBER 13-18-00635-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


SONNY GUERRA III,                                                         Appellant,

                                              v.

THE STATE OF TEXAS,                                                       Appellee.


                    On appeal from the 24th District Court
                         of Jackson County, Texas.


                       MEMORANDUM OPINION
             Before Justices Benavides, Hinojosa, and Perkes
               Memorandum Opinion by Justice Benavides

      Appellant Sonny Guerra challenges his conviction for aggravated sexual assault

of a child under 14 years old, a first-degree felony. See TEX. PENAL CODE ANN. § 22.021.

By one issue, Guerra alleges the trial court erred when it admitted a law enforcement

officer’s testimony identifying the defendant into evidence. We affirm.
                                 I.       BACKGROUND

       Guerra was indicted on two counts of aggravated sexual assault of a child under

14 years old in May of 2018. See id. During a bench trial, the victim testified that Guerra

began texting her on February 9, 2018 before he sexually assaulted her on February 20,

2018. The State called Captain McConathy from the Edna Police Department to testify

about the department’s investigation of the sexual assault. Captain McConathy testified

about his conclusion, his reasoning, and that Guerra was the individual texting the victim.

He reached this conclusion after receiving a phone call from the same cell phone number

that was sending the victim sexually-charged text messages. Guerra not only called

Captain McConathy from that number, but also admitted that the cell phone belonged to

him and was in his possession on the days in question. .

       The trial court convicted Guerra of one count of aggravated sexual assault against

a child under 14 years old. See id. The trial court then sentenced him to sixty years’

confinement in the Texas Department of Criminal Justice. This appeal followed.

                                  II.      DISCUSSION

       By one issue, Guerra contends the trial court erred when it admitted Captain

McConathy’s testimony regarding the source of the text messages.

A. Standard of Review and Applicable Law

       We review the trial court’s ruling on the admission of evidence for an abuse of

discretion.   See Beham v. State, 559 S.W.3d 474, 478 (Tex. Crim. App. 2018);

Weatherred v. State, 15 S.W.3d 540, 542 (Tex. Crim. App. 2000); Amberson v. State,

552 S.W.3d 321, 327 (Tex. App.—Corpus Christi–Edinburg 2018, no pet.). If the trial


                                            2
court’s decision to admit or exclude evidence aligns with any theory of law applicable to

the case, its decision will not be disturbed. See Ellison v. State, 201 S.W.3d 714, 723

(Tex. Crim. App. 2006); Osbourn v. State, 92 S.W.3d 531, 538 (Tex. Crim. App. 2002).

Witnesses who are not experts can testify in the form of opinion if the opinion is: (1)

rationally based on the witness’s perception; and (2) helpful to clearly understand the

witness’s testimony or determine a fact in issue. See TEX. R. EVID. 701; Amberson, 552
S.W.3d at 329.

      A lay witness’s testimony must be based on personal knowledge of the issue in

question. Bigby v. State, 892 S.W.2d 864, 889 (Tex. Crim. App. 1994); Madrigal v. State,

347 S.W.3d 809, 814 (Tex. App.—Corpus Christi–Edinburg 2011, pet. ref’d).            The

personal knowledge requirement is satisfied if the opinion is the witness’s interpretation

of their objective perception of the events. Fairow v. State, 943 S.W.2d 895, 899 (Tex.

Crim. App. 1997). An objective perception of events refers to opinions, beliefs, and

inferences drawn directly from personal observations and experiences. See Osbourn,
92 S.W.3d at 535. Rule 701 also requires that the lay opinion aids the trier of fact in

understanding the witness’s testimony or determining a fact in issue. See TEX. R. EVID.

§ 701; Fairow, 943 S.W.2d at 900; Amberson, 552 S.W.3d at 329.

B. Analysis

      Guerra argues that the trial court erred in admitting the testimony of Captain

McConathy regarding the source of the text messages to the child. Guerra claims that

Captain McConathy’s testimony fell short of the personal knowledge requirement in Rule

701, and harmfully tipped the scales of justice See TEX. R. EVID. 701; see also Osbourn,


                                            3
92 S.W.3d at 535.

       When Captain McConathy received Guerra’s call, he recognized Guerra’s phone

number as the same number from which the victim received sexual messages. Captain

McConathy drew his inferences directly from personal observations and experiences,

satisfying the personal knowledge requirement.      See Osbourn, 92 S.W.3d at 535;

Fairow, 943 S.W.2d at 899. Because a rational person is able to recognize a familiar

phone number, Captain McConathy’s opinion is one that a reasonable person would

reach if subjected to similar experiences. See Osbourn, 92 S.W.3d at 538.

   Further, when Guerra called Captain McConathy, he admitted to him that the phone

and phone number belonged solely to him. The trial court allowed Captain McConathy

to state his opinion so the prosecution could lay the proper foundation necessary to

authenticate the evidence. The evidence included a text message in which Guerra

referred to himself as “Daddy Sonny” while corresponding with the child. That message

aided the prosecution in negating Guerra’s argument that someone else used his phone

to text the child. Because the testimony was permitted by Rule 701, there was no abuse

of discretion. We overrule Guerra’s sole issue on appeal.

                                     II.    CONCLUSION

       We affirm the judgment of the trial court.

                                                            GINA M. BENAVIDES,
                                                            Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of July, 2019.

                                             4